Citation Nr: 1025802	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  08-22 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from August 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied entitlement to a TDIU rating.

In September 2009, the Veteran testified at a Travel Board 
hearing before the undersigned.  A transcript is associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to a TDIU rating as his 
service-connected dysthymic disorder renders him unemployable.

The Veteran's sole service-connected disability is dysthymic 
disorder, rated as 70 percent disabling, effective February 15, 
2000.  At 70 percent, the Veteran's combined disability rating 
meets the scheduler criteria for consideration of a TDIU rating 
under 38 C.F.R. § 4.16(a) (2009).  Thus, the Board must determine 
whether evidence of record shows that the Veteran's service-
connected dysthymic disorder alone precludes him from engaging in 
substantially gainful employment.  However, a review of the 
claims file reveals that further development on this matter is 
warranted.

As an initial matter, the Board notes that the Social Security 
Administration (SSA) notified the RO in September 2007 that the 
Veteran had been denied entitlement to disability benefits and 
that there were no medical records available.  In April 2008, the 
RO associated a memo with the file, noting a determination that 
SSA records were unavailable for review, that all efforts to 
obtain the needed information had been exhausted, and that 
further attempts would be futile.  Reference was made to the 
September correspondence received from the SSA. However, during 
his September 2009 hearing, the Veteran indicated that he was 
presently in receipt of SSA benefits for both his mental and 
physical disabilities.  Transcript at 7.

The Court has held that where there is notice the Veteran is 
receiving SSA disability benefits VA has a duty to acquire a copy 
of the decision granting such benefits and the supporting medical 
documents when there exists a reasonable possibility that the 
records could help the Veteran substantiate the claim for 
benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); 
see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  
Although VA is not obligated to follow a determination made by 
SSA, these records may be relevant to the matter on appeal.

The Board further notes that VA letters of record dated in 2007 
and 2008 discussed the Veteran's entitlement to participate in 
VA's vocational rehabilitation program.  An April 2008 letter 
from the VA Vocational Rehabilitation and Education (VR&E) 
Division indicated it had been determined that he had not been 
able to overcome his service connected and non-service connected 
impairments to make completion in the VR&E program feasible.  
Reference was made to an attached VR&E evaluation report as well 
as an in-house review.  Consequently, the Veteran's VR&E file 
should be obtained and associated with the claims file for review 
by the Board.  

The claims file also reflects that the Veteran has received VA 
medical treatment for his service-connected dysthymic disorder 
from the Community-Based Outpatient Clinic (CBOC) in Panama City, 
Florida; however, as the claims file only includes records from 
that facility dated up to March 2009, any additional records from 
that facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).



Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should obtain any outstanding 
VA records of evaluation and/or inpatient or 
outpatient treatment of the Veteran's 
service-connected dysthymic disorder from the 
Pensacola CBOC, for the period from March 
2009 to the present.

2.  Appropriate efforts should be taken to 
obtain a complete copy of the Veteran's 
Social Security Administration disability 
determination with all associated medical 
records.

3.  The Veteran's VA Vocational 
Rehabilitation and Education file should be 
obtained and associated with the claims 
folder.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response if 
records are not available.

4.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations--specifically to include 
consideration of all of the evidence of 
record since the March 2009 supplemental 
statement of the case (SSOC).  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished an 
appropriate SSOC and be afforded the 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


